





AMENDMENT TO OPERATING AGREEMENT




This Amendment (“Amendment”) to the Operating Agreement (defined below) is
entered into and made effective as of the last date signed below, by and between
PayPal Holdings, Inc.; PayPal, Inc.; PayPal Pte Ltd.; PayPal Payments Pte
Holdings, S.C.S., on the one hand (collectively, “PayPal”), and eBay Inc.; eBay
International AG, on the other hand (collectively, “eBay”). PayPal and eBay are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.


Whereas, eBay and PayPal have entered into an Operating Agreement (the
“Agreement”), pursuant to which PayPal shall provide Credit Services, Payment
Services and Related Services to eBay and its customers effective as of the
Effective Time (as defined in the Agreement).


Whereas, eBay and PayPal wish to make certain changes to the Agreement as set
forth in this Amendment.


Now, Therefore, in consideration of the mutual promises and covenants contained
herein, the Parties hereby agree as follows:


1.
The definition of “Permitted Recipient” is hereby amended by replacing it in its
entirety with the following language:

“Permitted Recipient” shall have the meaning set forth in Section 3.2(e).
2.
Section 6.3(a) of the Agreement is hereby amended by replacing it in its
entirety with the following language:



“(a)    Calculation. No later than the last business day of each Month during
the Term, eBay will provide to PayPal the following: the estimated Penetration
Rate for the previous Month and an estimate of the Penetration Rate for the
Quarter in which the current Month is included. The data provided by eBay will
include country level detail of the Penetration Rate for at least the highest
ten Covered Jurisdictions, measured by eBay Addressable GMV. In making its
calculations, eBay will utilize foreign exchange rates consistent with those
utilized by eBay for its internal planning and budgeting purposes. Each Party
acknowledges that the Penetration Rate data to be provided by eBay is
commercially sensitive and, accordingly, each Party agrees to restrict access to
the Penetration Rate data to its senior executive team and those of its
Personnel who need access to such information to execute their job
responsibilities, including accounting and financial reporting Personnel.”
3.
Section 7.1(a) of the Agreement is hereby amended by replacing it in its
entirety with the following language:



“(a)     Within three (3) business days following the end of each Quarter,
PayPal shall deliver to eBay (i) an initial calculation of the estimated
Aggregate Quarterly Fee payable by eBay or PayPal, as applicable, for such
Quarter, including each of the component fees, (ii) a true up of the prior
Quarter initial calculation of the estimated Aggregate Quarterly Fee (“True-Up”)
and (iii) a calculation of the estimated Activated New Users for such Quarter,
PayPal Net TPV on eBay Properties completed through the Credit Services for such
Quarter and the PayPal Net TPV Off eBay for such Quarter (each such statement
and associated information, a “Quarterly Statement”). The Quarterly Statement
shall also include the estimated Penetration Rate for such Quarter (calculated




1

--------------------------------------------------------------------------------







using the Penetration Rate for each Month included in such Quarter that has been
delivered by eBay to PayPal pursuant to Section 6.3(a)). The Parties will
determine amongst themselves what additional information shall be included in
the Quarterly Statements and the form, substance and recipients of any invoices
issued in respect to the Aggregate Quarterly Fee or otherwise under this Article
VII payable by eBay or PayPal, as applicable, for each Quarter.”
4.
Section 7.1(b) of the Agreement is hereby amended by replacing it in its
entirety with the following language:



“(b)     Subject to Section 7.1(c), if a Quarterly Statement indicates that eBay
is entitled to receive a payment from PayPal, then PayPal shall, or shall cause
its applicable Affiliates to, pay to eBay the undisputed amount due pursuant to
such Quarterly Statement within sixty (60) days after PayPal’s delivery of such
Quarterly Statement. Subject to Section 7.1(c), if the Quarterly Statement
indicates that PayPal is entitled to receive a payment from eBay, then eBay
shall, or shall cause its applicable Affiliates to, pay to PayPal the undisputed
amount due pursuant to such Quarterly Statement within sixty (60) days after
eBay’s receipt of such Quarterly Statement.”
5.
Section 8.3(a) of the Agreement is hereby amended by replacing it in its
entirety with the following language:



“(a)     Subject to Section 8.3(c), if any External Audit conducted pursuant to
Section 8.2 or any Internal Audit conducted pursuant to Section 15.3 reveals
that eBay overpaid any amount due or is owed any amount under this Agreement
(except for any portion thereof disputed in good faith), PayPal shall within ten
(10) business days after such determination reimburse eBay the amount of such
underpayment or pay to eBay the amount owed, in each case plus interest accruing
at the Interest Rate from the date of payment by eBay or the date such payment
should have been made to eBay to the time of reimbursement or payment by PayPal.
If any External Audit reveals any material inaccuracy of the Quarterly
Statements or Aggregate Quarterly Fees resulting from the conduct of or
information provided by PayPal that equals or exceeds Five Hundred Thousand
Dollars ($500,000) and also amounts to ten percent (10%) or more of the total
amount payable by eBay for any period covered by the review, PayPal shall
reimburse eBay for the cost of such External Audit. Notwithstanding the
foregoing, the Parties agree that for the purpose of verifying the accuracy of
the Quarterly Statements or the Aggregate Quarterly Fees, differences resulting
exclusively from changes in the Penetration Rate shall not be taken into
consideration prior to the True-Up.”
6.
Section 14.2 of the Agreement is hereby amended by replacing it in its entirety
with the following language:



“14.2 During the Term, except as otherwise expressly contemplated in this
Agreement or the Transition Services Agreement, other than PaisaPay as a payment
solution on ebay.in, eBay and its controlled Affiliates shall not, directly or
indirectly, engage in the business of marketing, distributing, promoting or
selling their own proprietary payment solution for use (i) on the eBay Covered
Properties or (ii) on any Properties in the Covered Jurisdictions that are not
eBay Properties; but notwithstanding the foregoing, nothing in this Agreement
shall (the “eBay Restricted Business”).




2

--------------------------------------------------------------------------------





7.
Section 15.3(a) of the Agreement is hereby amended by replacing it in its
entirety with the following language:



“(a)    At least annually, each Party shall conduct, at its sole cost and
expense, an internal audit of its compliance with this Agreement (each, an
“Internal Audit” and, together with an External Audit, an “Audit”). The Party
conducting the Internal Audit is referred to here-in as the “Internal Audit
Party.” The Internal Audit shall be conducted in accordance with the Internal
Audit Party’s customary internal audit procedures and policies. The Internal
Audit Party shall create a detailed written report of the results and findings
of each review, and simultaneously provide copies of the report to the Chief
Executive Officers of each of eBay and PayPal and the Audit Committees of the
boards of directors of each of eBay and PayPal (the “Audit Committees”);
provided, that such report shall not contain any Highly Sensitive Information
that, if disclosed to such Audit Committees, would cause the Internal Audit
Party competitive harm, and shall not disclose any information to the extent
disclosure of such information to the Audit Committees would violate applicable
Law.”
8.
Section 15.4 of the Agreement is hereby amended by replacing it in its entirety
with the following language:



“15.4    Operational Review. During the Month of December of each Calendar Year
during the Term (or such other Month as is mutually agreed by the Parties), the
Chief Executive Officer of each of eBay and PayPal shall prepare a written
assessment of each Party’s compliance under this Agreement and the Product
Development Agreement, the costs and benefits of this Agreement and the Product
Development Agreement to eBay or PayPal, as applicable, the Product Development
Plan for the upcoming Calendar Year, the Parties’ performance of the Development
Projects included in the Product Development Plan for the current Calendar Year
and any other aspect of the relationship between the Parties governed by this
Agreement and the Product Development Agreement as such Chief Executive Officer
deems relevant (a “CEO Assessment”). The CEO Assessments shall be distributed to
the Chairman of the board of directors, Chief Executive Officer and Chairman of
the Audit Committee of eBay and PayPal as well as any member of the eBay or
PayPal board of directors who served as the Chief Executive Officer or Chief
Financial Officer of eBay immediately prior to the Effective Time (the
“Operational Review Group”). At the first regularly scheduled meeting of the
boards of the directors of each of eBay and PayPal following the distribution of
the CEO Assessments (or at such other time as mutually agreed by the Chairmen of
the board of directors of each of eBay and PayPal), management of each Party
shall provide its board of directors an overview of the CEO Assessments and the
relationship between the Parties. The CEO of eBay and PayPal, as applicable,
will also report any findings noted in each Audit report produced in an External
Audit or Internal Audit and will present an action plan to promptly address and
resolve any deficiencies, concerns and/or recommendations in such Audit report,
and, unless mutually agreed by the Parties, the Party responding to a
deficiency, concern and/or recommendation in an Audit report shall, at its own
expense, undertake remedial action in accordance with such action plan. Such
report may be made to the Audit Committee or the full board of the respective
Party, as determined by the Chair of the Party’s board. At the election of the
board of either of the Parties, the Operational Review Group shall meet
following the distribution of the CEO Assessment, or at such other time as
mutually agreed, to review the








3

--------------------------------------------------------------------------------





CEO Assessments and other aspects of the relationship between the Parties
governed by this Agreement as the Operational Review Group shall deem relevant.”
9.
General:



9.1     All terms and conditions of the Agreement remain in full force and
effect except to the extent expressly amended by this Amendment. No other
amendment, supplement or modification to the Amendment shall be effective unless
mutually agreed by the Parties in writing. If there is a conflict between the
terms and conditions of this Amendment and the Agreement, the terms and
conditions of this Amendment will control, but only to the extent of such
conflict. The laws of the state specified in the choice of law provision in the
Agreement shall govern the validity, interpretation and application of this
Amendment and the rights and obligations of the Parties hereunder.


9.2    The Agreement, as amended hereby, together with this Amendment constitute
the full and entire understanding and agreement between the Parties regarding
the subject matter hereof and thereof and supersede and cancel all prior
agreements, negotiations, correspondence, undertakings and communications of the
Parties, oral or written, respecting such subject matter.


9.3    Each Party represents and warrants to the other Party that this Amendment
has been duly authorized, executed and delivered by it and constitutes a valid
and legally binding agreement with respect to the subject matter contained
herein. This Amendment may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Signed counterparts may be transmitted
by email as a scanned document with the same effect as if they had been manually
signed and delivered.


In Witness Whereof, the Parties have caused this Amendment to be executed by
their duly authorized representatives:


EBAY INC.
 
PAYPAL, INC.
By:
/s/ Devin Wenig
 
By:
/s/ Dan Schulman
Name:
Devin Wenig
 
Name:
Dan Schulman
Title:
President and Chief Executive Officer
 
Title:
President
Date:
June 27, 2016
 
Date:
June 27, 2016
 
 
 
 
 
EBAY INTERNATIONAL AG
 
PAYPAL PTE. LTD
By:
/s/ J.P.
Todd                                                                      
 
By:
/s/ Lim Bee Choo
Name:
J.P. Todd                                                        
 
Name:
Lim Bee Choo
Title:
Director                                                                          
 
Title:
Director
Date:
June 30, 2016                                                               
 
Date:
June 28, 2016
 
 
 
 
 









4

--------------------------------------------------------------------------------







PAYPAL PAYMENTS PTE. HOLDINGS S.C.S
 
PAYPAL HOLDINGS, INC.
By:
/s/ Sean Byrne                                                                  
 
By:
/s/ Dan Schulman
Name:
Sean Byrne                                                    
 
Name:
Dan Schulman
Title:
Director                                                                          
 
Title:
President and Chief Executive Officer
Date:
June 29, 2016                                                               
 
Date:
June 27, 2016
 
 
 
 
 
By:
/s/ David Ferri                        
 
 
 
Name:
David Ferri                        
 
 
 
Title:
Director                                                                          
 
 
 
Date:
June 29, 2016
 
 
 
 
 
 
 
 







































5

--------------------------------------------------------------------------------






OPERATING AGREEMENT
LIST OF PERMITTED RECIPIENTS
PayPal Holdings, Inc.; PayPal, Inc.; PayPal Pte Ltd.; PayPal Payments Pte
Holdings, S.C.S., on the one hand (collectively, “PayPal”), and eBay Inc.; eBay
International AG, on the other hand (collectively, “eBay”), entered into an
Operating Agreement dated as of July 15, 2015 (as amended from time to time, the
“Operating Agreement”). PayPal and eBay are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.


In accordance with Section 3.2(e) of the Operating Agreement, from time to time
the Parties shall mutually agree in writing on the list of Permitted Recipients
(as defined in the Operating Agreement). The Parties hereby mutually agree that
each of the individuals identified below is and shall be a Permitted Recipient:


Devin Wenig
Scott Schenkel
Wendy Jones
Marie Oh Huber


In addition to the foregoing Permitted Recipients, the Parties further agree
that the following individuals may receive a summarized version of the Market
Check Report reporting the results of the Market Check for the top nine
geographies but excluding certain highly sensitive confidential information.


Harry (Hal) Lawton
Jeremey Paul Todd
Jae Hyun (Jay) Lee




EBAY INC.
 
PAYPAL, INC.
By:
/s/ Devin Wenig
 
By:
/s/ Dan Schulman
Name:
Devin Wenig
 
Name:
Dan Schulman
Title:
President and Chief Executive Officer
 
Title:
President
Date:
June 27, 2016
 
Date:
June 27, 2016
 
 
 
 
 
EBAY INTERNATIONAL AG
 
PAYPAL PTE. LTD
By:
/s/ J.P.
Todd                                                                      
 
By:
/s/ Lim Bee Choo
Name:
J.P. Todd                                                        
 
Name:
Lim Bee Choo
Title:
Director                                                                          
 
Title:
Director
Date:
June 30, 2016                                                               
 
Date:
June 28, 2016
 
 
 
 
 





--------------------------------------------------------------------------------





PAYPAL PAYMENTS PTE. HOLDINGS S.C.S.
 
PAYPAL HOLDINGS, INC.
By:
/s/ Sean Byrne                                                                  
 
By:
/s/ Dan Schulman
Name:
Sean Byrne                                                    
 
Name:
Dan Schulman
Title:
Director                                                                          
 
Title:
President and Chief Executive Officer
Date:
June 29, 2016                                                               
 
Date:
June 27, 2016
 
 
 
 
 
By:
/s/ David Ferri                        
 
 
 
Name:
David Ferri                        
 
 
 
Title:
Director                                                                          
 
 
 
Date:
June 29, 2016
 
 
 
 
 
 
 
 





